     Case 1:20-cv-03607-SAG Document 3 Filed 01/15/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
                     DISTRICT OF MARYLAND

SAIM SARWAR,
Plaintiff,

v.                                          Case No. 1:20-cv-3607

DESTINATION LODGING LLC,
Defendant.


                  NOTICE OF DISMISSAL [FRCP 41(A)]

     Plaintiff, by and through undersigned counsel, hereby notifies this Court
pursuant to FRCP 41(a)(1)(A)(i) that this action is dismissed with prejudice as
to all claims, causes of action, and parties, with each party bearing that party’s
own attorney’s fees and costs.
Dated: January 15, 2021

/s/ Tristan W. Gillespie
Tristan W. Gillespie, Esq.

THOMAS B. BACON, P.A.
5150 Cottage Farm Rd.
Johns Creek, GA 30022
Gillespie.tristan@gmail.com
404-276-7277

ATTORNEYS FOR PLAINTIFF




                                        1
